Citation Nr: 1745049	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an increased rate of death pension with aid and attendance. 


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1946 to October 1947.  He died in June 2011.  The appellant is the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Board acknowledges that the appellant attempted to file a notice of disagreement in September 2016 to the Debt Management Center regarding its April 2015 decision on Wavier of Indebtedness.  Thus, this matter is referred to the RO for appropriate consideration and action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1. In the 2011 calendar year, the appellant had $600 in income, and no reported medical expenses; the appellant's countable income for VA purposes was within the limit for surviving spouses in need of aid and attendance, with one dependent for that year.

2. In the 2012 calendar year, the appellant had zero income, and several medical expenses; the appellant's countable income for VA purposes was within the limit for surviving spouses in need of aid and attendance, with one dependent for that year.

3. In the 2013 calendar year, the appellant had zero income, and several medical expenses; the appellant's countable income for VA purposes was within the limit for surviving spouses in need of aid and attendance, with one dependent for that year.

4. In the 2014 calendar year, the appellant had $15,972 in SSA income, $4,663 in additional income, and $2,216 in reported medical expenses, at most; considering the five percent medical deductible, the appellant's countable income for VA purposes exceeds the limits for surviving spouses in need of aid and attendance, with one dependent for that year.

5. In the 2015 calendar year, the appellant had $51,282 in SSA income, no additional income, and $11,677.79 in reported medical expenses, at most; considering the five percent medical deductible, the appellant's countable income for VA purposes exceeds the limits for surviving spouses in need of aid and attendance, with one dependent for that year.

6. In the 2015 calendar year, the appellant had $32,472 in SSA income, no additional income, and $333 in reported medical expenses, at most; the appellant's countable income for VA purposes exceeds the limits for surviving spouses in need of aid and attendance, with one dependent for that year.


CONCLUSION OF LAW

The criteria for an increased death pension award, to include based on the need for aid and attendance, have not been met.  38 U.S.C.A. §§ 101, 501, 1151, 1503, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274, 3.275, 3.351, 3.352 (2016).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Appellant has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Death Pension with Aid and Attendance

Death pension is available to the "surviving spouse" of a Veteran because of a nonservice-connected death, as long as the Veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1521(j), 1541 (West 2014); 38 C.F.R. §§ 3.3(b)(4) , 3.23(a)(5), (d)(5), (2016).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521 (a), (b) (West 2015); 38 C.F.R. § 3.3 (a)(3).  The MAPR is published in Appendix B of the VA Adjudication Procedures Manual M21-1 and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2016).  The MAPR is revised every December 1st and is applicable for the following 12-month period.  The MAPR shall be reduced by the amount of the countable annual income of the surviving spouse.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23(b).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.  For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a claimant for unreimbursed medical expenses that were "in excess of 5 percent of the applicable maximum annual pension rate or rates... as in effect during the 12-month annualization period in which the medical expenses were paid."  See 38 C.F.R. § 3.272(g)(1)(iii); 38 U.S.C.A. § 1503(a)(8).

In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, the medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income. 

As the appellant's claim was first received on October 24, 2011, the annualization periods under consideration are June 1, 2011,(the first of the month in which the Veteran passed away) to December 31, 2011, January 1, 2012, to December 31, 2012, January 1, 2013, to December 31, 2013, January 1, 2014, to December 31, 2014, January 1, 2015, to December 31, 2015, and January 1, 2016, to December 31, 2016.  

In her December 2011 Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child, the appellant indicated that she had no income and one dependent (her daughter) in her custody.  In August 2012, she submitted an Eligibility Verification Report (EVR) and indicated that she had not remarried since the death of the veteran and still only had one dependent.  She reported $600 in income given to her by family over several months.  She also noted that their total expected family expenses for the next year were approximately $10,000.  In December 2012, she submitted another EVR and indicated she had no income but had $5,000 in education and vocational rehabilitation expenses and $32,000 in total expected family expenses.   

In a February 2013 statement, the appellant noted that she was suffering financial hardship and had no income than what she was receiving from VA.  She also indicated that she was housebound and in need of regular assistance of another person.  A March 2013 rating decision granted additional benefits because of the need for aid and attendance, effective June 1, 2011.  

SSA records show both the appellant and her daughter's monthly benefits were $1,331 (from June 1, 2014, to December 1, 2014), and $1,353 from December 2014 to the present.  The appellant's daughter also received a retroactive payment in November 2015 for $18,810. 

In an August 2015 notice of disagreement, the appellant indicated that for 2014, she had only $9,000 of income, which included $1,371 of VA compensation.  For 2015, she wrote that she had only $1,050 of income.  She also had several medical expenses that she paid out of pocket.  

In April 2015, VA informed the appellant that her entitlement to compensation and pension benefits had changed.  As a result, she was overpaid $20,312.  The appellant requested a waiver of the overpayment, which was denied in February 2016.  She submitted another letter in June 2016 disagreeing with VA's decision and requesting that the debt be forgiven. 

In March 2016, the appellant submitted an Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child.  On the application, the appellant indicated that her daughter received SSI income in the amount of $1,353 per month. 

For clarity, the Board will consider each annualization period separately.

For the Period of June 2011 to December 2011

For calendar year 2011, the MAPR was $15,128, for surviving spouses with one dependent, if there was a need for aid and attendance.  The five-percent deductible threshold for medical expenses was $756.  She was not in receipt of any SSA income.  She reported $600 in income for the entire year.  She did not report any medical expenses; therefore, there is no deductible to calculate. As her countable income for the calendar year was $600, which is less than the applicable MAPR.  Therefore, nonservice-connected death pension is warranted from June 1, 2011 to December 31, 2011.

For the Period of January 2012 to December 2012

For calendar year 2012, the MAPR was $15,673, for surviving spouses with one dependent, if there was a need for aid and attendance.  Her son was born in July 2012; however, he is not the biological son of the Veteran and therefore, not included in the award.  The five-percent deductible threshold for medical expenses was $784.  She was not in receipt of any SSA income.  She reported zero income for the entire year.  She reported several medical expenses; however, with zero income, there is no deductible.  Thus, the appellant's countable income for calendar year 2012 is zero, which is, again, well below any applicable MAPRs.  Therefore, nonservice-connected death pension is warranted from January 1, 2012 to December 31, 2012.

For the Period from January 2013 to December 2013

For calendar year 2013, the MAPR was $15,940, for surviving spouses with one dependent, if there was a need for aid and attendance.  The five-percent deductible threshold for medical expenses was $797.  She was not in receipt of any SSA income during the year.  She reported zero income for the entire year.  She reported several medical expenses; however, with zero income, there is no deductible.  Thus, the appellant's countable income for calendar year 2013 is zero, which is below the applicable MAPR.  Therefore, nonservice-connected death pension is also warranted from January 1, 2013, to December 31, 2013.

For the Period from January 2014 to December 2014

For calendar year 2014, the MAPR was $16,180 for surviving spouses with one dependent, if there was a need for aid and attendance.  The five-percent deductible threshold for medical expenses was $809.  The appellant's monthly SSA income was $1,331 beginning June 2014, yielding a total of $7,986 for the year.  Her daughter also received SSA income in the amount of $1,331 per month beginning June 2014, yielding a total of $7,986 for the year.  In addition, the appellant reported $4,663.20 of other income that year, bringing the total, pre-deduction income to $20,635.20.  Using the highest reported annual medical expenses for the year ($2,216.20), deductible medical expenses amount to $1,407.20.  Thus, the appellant's countable income for calendar year 2014 is $19,228, which is, again, well above any applicable MAPRs, regardless of housebound status or aid and attendance considerations.  Therefore, nonservice-connected death pension is not warranted from January 1, 2014, to December 31, 2014.

For the Period from January 2015 to December 2015

For calendar year 2015, the MAPR was $16,456 for surviving spouses with one dependent, if there was a need for aid and attendance.  The five-percent deductible threshold for medical expenses was $822.80.  The appellant's monthly SSA income was $1,353, yielding a total of $16,236 for the year.  Her daughter's SSA income was also $1,353 per month, yielding $16,236 for the year.  She also received a retroactive SSA payment for $18,810 in November 2015.  She reported no additional income that year, indicating she could no longer work because of her physical and mental disabilities.  Again, using the reported medical expenses for 2015 ($11,677.79), deductible medical expenses amount to $10,854.99.  Thus, the appellant's countable income for calendar year 2015 is $40,427.01, which is well above the MAPR for surviving spouses with one dependent, in need of aid and attendance.  Therefore, nonservice-connected death pension is not warranted from January 1, 2015 to December 31, 2015.

For the Period from January 2016 to December 2016

For calendar year 2016, the MAPR was $16,506 for surviving spouses with one dependent, in the need of aid and attendance.  The five-percent deductible threshold for medical expenses was $825.30.  The appellant's monthly SSA income was $1,353, yielding a total of $16,236 for the year.  She reported no additional income that year, indicating she could no longer work because of her mental and physical disabilities.  Her daughter continued to receive SSA income in the amount of $1,353 per month, totaling $16,236 for the year.  She reported annual medical expenses for the calendar year of $333, however, this amount is less than the deductible.  Thus, the appellant's countable income for calendar year 2016 is $32, 472, which is well above the MAPR for surviving spouses with one dependent, in need of aid and attendance.  Therefore, nonservice-connected death pension is not warranted from January 1, 2016 to December 31, 2016.

Based on the foregoing, the appellant was in receipt of more benefits than she was actually entitled to beginning in June 2014 when she began receiving SSA benefits.  As for calendar years 2011, 2012 and 2013, even after subtracting eligible medical expenses from her income, the remaining countable income for each year still exceeded applicable MAPRs.  For those years, she had excess income for purposes of establishing entitlement to death pension benefits.  Therefore, there is no basis for entitlement to increased death pension at any point during the appeal period. 


Accordingly, the Board finds that, even approaching the claim as sympathetically as the evidence will allow, the preponderance of the evidence is against the appellant's claim, the benefit of the doubt rule does not apply, and the appeal in this matter must be denied.


ORDER

An increased death pension award is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


